— Appeal from a judgment of the Supreme Court, Onondaga County (John C. Cherundolo, A.J.), entered November 16, 2009 in a proceeding pursuant to CPLR article 78. The judgment denied the petition and granted the motions of respondents to dismiss the petition pursuant to CPLR 3211 (a) (7).
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on November 9 and 16, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Carni, Sconiers, Green and Gorski, JJ.